FILED
                             NOT FOR PUBLICATION                             JAN 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEWIS A. HARRY, Jr.,                             No. 12-15111

               Plaintiff - Appellant,            D.C. No. 4:09-cv-00507-CKJ

  v.
                                                 MEMORANDUM *
ARIZONA, STATE OF; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Arizona state prisoner Lewis A. Harry, Jr., appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging various constitutional

violations and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007)

(dismissal under 28 U.S.C. § 1915A); Morrison v. Hall, 261 F.3d 896, 900 (9th

Cir. 2001) (summary judgment). We affirm.

      The district court properly granted summary judgment on Harry’s retaliation

claim because Harry failed to raise a genuine dispute of material fact as to whether

defendant Martinez transferred Harry in retaliation for his filing of grievances or

whether the transfer advanced a legitimate correctional goal. See Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (explaining the elements of a

retaliation claim under § 1983).

      The district court properly dismissed Harry’s claims alleging deliberate

indifference because Harry did not allege that defendants were deliberately

indifferent to any serious medical need. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (to act with deliberate indifference, a prison official must both know of an

disregard an excessive risk to an inmate’s health or safety).

      The district court properly dismissed Harry’s claims against the State of

Arizona and the Arizona Department of Corrections because those claims are

barred by the Eleventh Amendment. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984) (“[I]n the absence of consent a suit in which




                                          2                                    12-15111
the State or one of its agencies or departments is named as the defendant is

proscribed by the Eleventh Amendment.”).

      The district court properly dismissed Harry’s claims alleging that defendants

breached a settlement agreement because it had no jurisdiction to enforce that

agreement. See O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir. 1995) (“[F]ederal

courts do not have inherent or ancillary jurisdiction to enforce a settlement

agreement simply because the subject of that settlement was a federal lawsuit.

When the initial action is dismissed, federal jurisdiction terminates.”).

      Harry’s contention that the district court erred in declining to exercise

supplemental jurisdiction over his contract claim is unpersuasive.

      AFFIRMED.




                                           3                                      12-15111